Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 1/22/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, the phrase “ratio T/L of thickness T of the second region” is indefinite because the second region has an irregular thickness as shown in the image of Fig. 8. Therefore, it is indefinite as to which point in the second region is evaluated for thickness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iimura US 6238630.
Regarding claim 1, Iimura teaches a photo catalyst layer (Fig. 4). The layer may comprise a photocatalyst particle of tungsten oxide and a binder (col. 5, l. 30-50), wherein the photocatalyst particles and the binder form separate regions (Fig. 4). The photocatalyst particles have points of contact with the rear surface (Fig. 4). 
Iimura does not expressly state “ratio T/L of thickness T of the second region to number-average secondary particle diameter L of the photocatalyst particles is 0.20 or more and 0.8 or less.” However the product of Iimura is substantially similar to the instant product and appears to possess the claimed T/L feature (Fig. 4). “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 
Regarding claim 3, the photocatalyst may have an auxillary catalyst such as platinum (col. 5, l. 37).
Regarding claim 4, the binder may be acrylic (col. 5, l. 43).
Regarding claim 5, the front surface of the layer may be uneven and convex (Fig. 4).
Regarding claim 6, the photocatalytic layer may be supported on a substrate (Fig. 4).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iimura US 6238630 as applied to claim 1 above, and further in view of Kaburagi US 20140135209.
Regarding claim 2, Iimura does not expressly state the particle diameter of the photcatalytic particles.
Kaburagi teaches a process of making photocatalytic layer, wherein the photocatalyst may be tungsten oxide particles having a particle diameter of 10 nm to 100 microns (Paragraph [0065]).
At the time of invention, it would have been obvious to the person having ordinary skill in the art to select a particle size of 10 nm to 100 microns for the tungsten oxide particles of Iimura in view of Kaburagi. The suggestion or motivation for doing so would have been to provide a suitable particle size in Iimura, which was required but not disclosed.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A FIORITO/Primary Examiner, Art Unit 1731